

Exhibit 10.20
HILTON HOTELS
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2005)







--------------------------------------------------------------------------------




HILTON HOTELS
EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS
 
 
Page
ARTICLE I TITLE AND DEFINITIONS
 
1
1.1 - Title
 
1
1.2 - Definitions
 
1
ARTICLE II PARTICIPATION
 
4
ARTICLE III DEFERRAL ELECTIONS
 
5
3.1 - Elections to Defer Compensation
 
5
3.2 - Distribution Elections
 
6
3.3 - Investment Elections
 
8
3.4 - Subsequent Elections
 
8
3.5 - Cancellation of Elections
 
9
3.6 - New Payment Elections
 
9
ARTICLE IV DISTRIBUTION OPTION ACCOUNTS
 
10
4.1 - Compensation Deferrals
 
10
4.2 - Company Contribution
 
10
4.3 - Investment Return
 
11
ARTICKLE V VESTING
 
11
5.1 - Compensation Deferral
 
11
5.2 - Company Contribution
 
11
ARTICLE VI DISTRIBUTIONS
 
12
6.1 - Form and Timing of Distribution
 
12
6.2 - Small Benefit Cashout
 
13
6.3 - Payout
 
13
6.4 - Distributions to Key Employees
 
14
6.5 - Financial Hardship of Participant
 
14
6.6 - Permissible Distribution Event
 
14
6.7 - Payment by Trust
 
15
6.8 - Inability to Locate Participant
 
15
ARTICLE VII CHANGE IN CONTROL
 
15
ARTCLE VIII DEATH BENEFITS
 
15
ARTICLE IX CLAIMS PROCEDURES
 
16
9.1 - Claims
 
16
9.2 - Appeals
 
16
9.3 - Authority
 
17
ARTICLE X ADMINISTRATION
 
17
10.1 - Committee
 
17
10.2 - Committee Action
 
17
10.3 - Powers and Duties of the Committee
 
17
10.4 - Construction and Interpretation
 
18
10.5 - Information
 
18
10.6 - Compensation, Expenses and Indemnity
 
19
10.7 - Quarterly Statements
 
19


 
i

 




--------------------------------------------------------------------------------








TABLE OF CONTENTS
(continued)
 
 
Page
ARTICLE XI MISCELLANEOUS
 
19
11.1 - Unsecured General Creditor
 
19
11.2 - Restriction Against Assignment
 
19
11.3 - Withholding
 
20
11.4 - Amendment, Modification, Suspension or Termination
 
20
11.5 - Governing Law
 
20
11.6 - Receipt of Release
 
20
11.7 - Payments on Behalf of Persons Under Incapacity
 
20
11.8 - Headings
 
21




 
ii

 




--------------------------------------------------------------------------------




HILTON HOTELS
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
WHEREAS, Hilton Hotels Corporation (the “Company”) hereby establishes a deferred
compensation plan (the “Plan”), effective as of November 12, 2004 for deferrals
with respect to Compensation (as defined below) to be earned or to be otherwise
paid on or after January 1, 2005, to provide supplemental retirement income
benefits for a select group of management and highly compensated employees
through deferrals of base salary and bonus compensation and Company
contributions.
NOW, THEREFORE, the Plan is hereby established, on the terms and conditions
hereinafter set forth:


ARTICLE I
TITLE AND DEFINITIONS
1.1 – Title.
This Plan shall be known as the Hilton Hotels 2005 Executive Deferred
Compensation Plan.
1.2 - Definitions.
Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
“Base Salary Deferral” shall mean that portion of Base Salary as to which an
Eligible Employee has made an irrevocable election to defer receipt of until the
date specified under the In-Service Distribution Option and/or as otherwise
specified under this Plan.
“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant in accordance with procedures established by the Committee to
receive all of the benefits specified hereunder in the event of the
Participant’s death. No Beneficiary designation shall become effective until it
is filed with the Committee. If there is no Beneficiary designation in effect,
or if there is no surviving designated Beneficiary, then the Participant’s
surviving spouse shall be the Beneficiary. If there is no surviving spouse to
receive any benefits payable in accordance with the preceding sentence, the duly
appointed and currently acting personal representative of the Participant’s
estate (which shall include either the Participant’s probate estate or living
trust) shall be the Beneficiary. In any case where there is no such personal
representative of the Participant’s estate duly appointed and acting in that
capacity within 90 days after the Participant’s death (or such extended period
as the Committee determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed 180 days after the
Participant’s death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Committee that
they are

1

--------------------------------------------------------------------------------




legally entitled to receive the benefits specified hereunder. In the event any
amount is payable under the Plan to a minor, payment shall not be made to the
minor, but instead be paid (i) to that person’s living parent(s) to act as
custodian, (ii) if that person’s parents are then divorced, and one parent is
the sole custodial parent, to such custodial parent, or (iii) if no parent of
that person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor.
“Board” shall mean the Board of Directors of Hilton Hotels Corporation.
“Bonus Compensation Deferral” shall mean that portion of Bonus Compensation as
to which an Eligible Employee has made an irrevocable election to defer receipt
of until the date specified under the In-Service Distribution Option and/or as
otherwise specified under this Plan.
“Change in Control” shall have the same meaning ascribed to the term “change in
control” under the Treasury regulations to be issued under section 409A of the
Code.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee appointed by the Board to administer the
Plan in accordance with Article X, or its delegate.
“Company” shall mean Hilton Hotels Corporation, any successor corporation and
each corporation which is a member of a controlled group of corporations (within
the meaning of section 414(b) of the Code) of which Hilton Hotels Corporation is
a component member.
“Company Contribution” shall equal the amount described in Section 4.2.
“Compensation” shall mean the total salary paid to the Eligible Employee,
including cash bonuses, in a Plan Year. An Eligible Employee’s “Compensation”
shall consist of the Eligible Employee’s “Base Salary” as in effect from time to
time during a Plan Year and the Eligible Employee’s “Bonus Compensation” which
shall equal the amount of any cash incentive to be paid to an Eligible Employee
under an incentive plan maintained by the Company and, effective January 1,
2006, any other cash bonus of any kind.

2

--------------------------------------------------------------------------------




“Compensation Deferral” means that portion of Compensation as to which a
Participant has made an irrevocable election to defer receipt until the date
specified under the In-Service Distribution Option and/or as otherwise specified
under this Plan.
“Disabled” or “Disability” shall mean that a Participant is disabled due to
sickness or injury which qualifies the Participant for disability payments under
the Company’s long term disability plan. A Participant shall be considered
totally and permanently disabled on the date he qualifies for such long term
disability payments.
“Distribution Option” shall mean the two distribution options which are
available under the Plan, consisting of the Separation Distribution Option and
the In-Service Distribution Option.
“Distribution Option Account” or “Accounts” shall mean, with respect to a
Participant, the Separation Distribution Account and/or the In-Service
Distribution Account(s) established on the books of account of the Company,
pursuant to Article IV, for each Participant.
“Effective Date” shall mean November 12, 2004.
“Eligible Employee” shall mean (i) officers of Hilton Hotels Corporation at the
Vice President level or higher, (ii) hotel managers who are employed by the
Company and selected by the Committee to participate in the Plan pursuant to
Article II, or (iii) Highly Compensated Employees who are selected by the
Committee to participate in the Plan pursuant to Article II.
“Enrollment Agreement” shall mean the authorization form which an Eligible
Employee files with the Committee to participate in the Plan.
“Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.3(a).
“Highly Compensated Employee” shall mean an employee of the Company who the
Committee, in its discretion, anticipates will receive Compensation in excess of
the salary limitation contained in section 401(a)(17) of the Code for the
applicable Plan Year or who the Committee otherwise determines to be a highly
compensated employee or member of a select group of management within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
“In-Service Distribution Account or Accounts” shall mean the Account(s)
maintained for a Participant to which Compensation Deferrals and Company
Contributions are credited pursuant to the In-Service Distribution Option.
“In-Service Distribution Option” shall mean the Distribution Option pursuant to
which benefits are payable in accordance with Article VI.
“Investment Return” shall mean, for each Fund, an amount equal to the net
investment performance of such Fund on a given day, as determined by the
Committee.

3

--------------------------------------------------------------------------------




“Key Employee” shall mean (i) officers of the Company having annual compensation
greater than $130,000 (adjusted for inflation and limited to 50 employees), (ii)
five percent owners, and (iii) one percent owners having annual compensation
from the employer greater than $150,000, all as determined by the Committee in a
manner consistent with the regulations issues under section 409A of the Code.
“Participant” shall mean any Eligible Employee who elects to defer Compensation
in accordance with Section 3.1.
“Plan” shall mean the Hilton Hotels 2005 Executive Deferred Compensation Plan
set forth herein, in effect as of the Effective Date, or as amended from time to
time.
“Plan Year” shall mean the 12 consecutive month period beginning on a January 1.
“Prior Plan” shall mean the Hilton Hotels Executive Deferred Compensation Plan,
as amended.
“Retirement” shall mean a Participant’s Separation from Service (for reasons
other than death) on or after the combination of the Participant’s age and Years
of Vesting Service equals at least 55.
“Separation Date” shall mean the date a Participant incurs a Separation from
Service.
“Separation Distribution Account” shall mean the Account maintained for a
Participant to which Compensation Deferrals and Company Contributions are
credited pursuant to the Separation Distribution Option.
“Separation Distribution Option” shall mean the Distribution Option pursuant to
which benefits are payable in accordance with Article VI.
“Separation from Service” shall mean a Participant’s separation from service
with the Company within the meaning of section 409A of the Code and the
regulations issued thereunder.
“Unvested Company Contribution” shall mean that portion of the Company
Contributions (as defined in the Prior Plan) credited to a participant under the
Prior Plan that are not earned and vested for purposes of Section 409A of the
Code as of December 31, 2004.
“Year of Vesting Service” shall mean a “Year of Vesting Service” as defined in
the Hilton Hotels 401(k) Savings Plan.


ARTICLE II
PARTICIPATION
Prior to December 31 of each Plan Year, the Committee shall designate which
hotel managers and which Highly Compensated Employees shall become Eligible
Employees for the following Plan Year. An Eligible Employee designated as a
Participant shall thereafter, unless otherwise determined by the Committee, be
eligible to make a Compensation Deferral for each Plan Year. Participation in
the Plan shall be made conditional upon an Eligible Employee’s acknowledgement,
in writing

4

--------------------------------------------------------------------------------




or by making a deferral election under the Plan, that all decisions and
determinations of the Committee shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under the Plan.


ARTICLE III
DEFERRAL ELECTIONS
3.1 - Elections to Defer Compensation.
(a)    Each Eligible Employee may elect to make a Compensation Deferral by
filing with the Committee an election that conforms to the requirements set
forth in this Article III, on an Enrollment Agreement provided by the Committee,
no later than December 31 of the Plan Year preceding the Plan Year for which the
Compensation is to be earned and specifying whether the Participant elects a
Base Salary Deferral or a Bonus Compensation Deferral or a combination, the
Distribution Option Accounts to which such amounts will be credited, the form
and timing of distribution and such other information as the Committee shall
require.
(i)    Notwithstanding (a) above, if an Eligible Employee’s Bonus Compensation
is “performance-based compensation” as contemplated by section 409A of the Code
and related regulations, the Committee may allow the Eligible Employee to elect
to defer all or a portion of his Bonus Compensation for a Plan Year at a time
determined by the Committee, which may be no less than six months before the end
of the applicable Plan Year in which such Bonus Compensation is to be earned.
(ii)    The Eligible Employee shall elect to allocate his or her Compensation
Deferrals (and any Company Contributions that may be credited with respect
thereto) between the Distribution Options in whole percentage increments;
provided that 100 percent of such Deferrals (and Company Contributions) may be
allocated to one or the other of the Distribution Options.
(iii)    The Committee may establish minimum or maximum amounts that may be
deferred under this Section and may change such standards from time to time. Any
such limits shall be communicated by the Committee to the Plan Administrator and
by the Plan Administrator to the Participants prior to the commencement of a
Plan Year. No Participant may have more than one Separation Distribution
Account.
(b)    Notwithstanding anything herein to the contrary, no Eligible Employee
shall be permitted to defer Compensation which the Committee reasonably
determines is required to pay the Eligible Employee’s portion of payroll taxes
and contributions towards benefits (including, but not limited to, medical,
life, dental and disability) provided to the Eligible Employee and his or her
dependents.

5

--------------------------------------------------------------------------------




(c)    Any Compensation Deferral made under Section 3.1(a) above shall remain in
effect and be irrevocable, notwithstanding any change in a Participant’s
Compensation, for the entire Plan Year for which it is effective and for all
subsequent Plan Years unless the Participant files a new Enrollment Agreement
changing his or her Compensation Deferral election for a subsequent Plan Year in
accordance with Section 3.1(a) above. If a Participant elects to allocate all or
a portion of his Compensation Deferrals to an In-Service Distribution Account,
that election will remain effective only for the Plan Year to which the
Enrollment Agreement relates. If the Participant does not elect an in-service
distribution date for deferrals to the In-Service Distribution Account in a
subsequent Plan Year, such deferrals shall automatically be allocated to the
Participant’s Separation Distribution Account. Compensation Deferral elections
shall be made on an Enrollment Agreement filed with the Committee by December 31
of a Plan Year (or such earlier date as may be designated by the Committee) to
make a Compensation Deferral for Compensation to be earned on or after January 1
of the immediately following Plan Year.
(d)    The Committee may, in its discretion, permit Employees who first become
Eligible Employees after the beginning of a Plan Year, including Employees who
become Eligible Employees because they are promoted or hired by the Company on
or after January 1 of a Plan Year to a position of Vice President or as a hotel
manager designated by the Committee as an Eligible Employee, to enroll in the
Plan for that Plan Year by filing a completed and fully executed Enrollment
Agreement as soon as practicable following the date the Employee becomes an
Eligible Employee but, in any event, within 30 days after such date.
Notwithstanding the foregoing, however, any Enrollment Agreement executed by an
Eligible Employee, pursuant to this Section, to make a Compensation Deferral
shall apply only to Compensation earned by the Eligible Employee after the date
on which such Enrollment Agreement is filed.
(e)    All deferral elections under the Plan shall be made in accordance with
section 409A of the Code, and the regulations thereunder.
3.2 – Distribution Elections.
Subject to Section 3.4, in the Enrollment Agreement, each Eligible Employee
shall select the form and the timing of payment with respect to the Eligible
Employee’s Compensation Deferral. An Eligible Employee’s deferral election under
this Article III shall not be effective unless and until the Eligible Employee
makes the required distribution elections under this Section 3.2. Each Eligible
Employee shall make the following form and timing of payment elections:
(a)    Retirement. An Eligible Employee shall elect the form of payment in which
amounts credited to the Eligible Employee’s Distribution Option Accounts shall
be paid where (i) the Eligible Employee’s Separation Date occurs on or after
eligibility for Retirement and (ii) the amount to be distributed from all of the
Eligible Employee’s Distribution Option Accounts exceeds $100,000 (taking into
account all deferrals made to all of the Eligible Employee’s Distribution Option
Accounts). The

6

--------------------------------------------------------------------------------




Eligible Employee may elect a lump sum, or quarterly, semi-annual or annual
installments payable over 5, 10, 15 or 20 years. This form of payment election
shall apply to all Compensation Deferrals credited on behalf of the Eligible
Employee to his Separation Distribution Account in any Plan Year in which the
Eligible Employee makes Compensation Deferrals under this Plan, subject to
change only in accordance with Section 3.4 below. In the event the amount to be
distributed from a Participant’s Distribution Option Accounts upon a Separation
from Service after eligibility for Retirement does not exceed $100,000 (taking
into account all deferrals made to all of the Eligible Employee’s Distribution
Option Accounts) as determined under Section 6.2, the Participant’s Distribution
Option Accounts shall be paid in a lump sum in accordance with Section 6.2
without regard to the Participant’s actual form of payment election.
(b)    In-Service Distribution. An Eligible Employee shall elect (i) the form of
payment in which amounts credited to the Eligible Employee’s In-Service
Distribution Account, if applicable, shall be paid where the amount to be
distributed exceeds $25,000 and (ii) the Plan Year in which such payment shall
commence; provided that the Plan Year selected in (ii) may not be prior to the
third Plan Year following the Plan Year in which the Compensation Deferral is
made, except as permitted under Section 3.6. The Eligible Employee may elect a
lump sum, or quarterly, semi-annual or annual installments payable over 2, 3, 4
or 5 years. This election shall apply only to the Compensation Deferrals
credited on behalf of the Eligible Employee to the In-Service Distribution
Account created pursuant to the Enrollment Form to which such Compensation
Deferrals relate, except to the extent changed pursuant to a subsequent election
in accordance with Section 3.4 below. In the event the amount to be distributed
from a Participant’s In-Service Distribution Account does not exceed $25,000 as
of the applicable distribution date, the Participant’s In-Service Distribution
Account shall be paid in a lump sum in accordance with Section 6.2 without
regard to the Participant’s actual form of payment election(s). If a Participant
incurs a Separation from Service prior to the in-service distribution date
elected by the Participant with respect to the Participant’s In-Service
Distribution Account, the Participant’s distribution election with respect to
such In-Service Distribution Account shall become invalid and distribution shall
instead be made in accordance with the Participant’s elections under Sections
3.2(a), 3.2(c) or 3.4, as applicable.
(c)    Separation from Service.
An Eligible Employee shall elect the form of payment in which amounts credited
to the Eligible Employee’s Separation Distribution Account, if applicable, shall
be paid where (i) the Eligible Employee’s Separation Date occurs prior to
eligibility for Retirement, and (ii) the amount to be distributed from all of
the Eligible Employee’s Distribution Option Accounts exceeds $100,000 (taking
into account all deferrals made to all of the Eligible Employee’s Distribution
Option Accounts). The Eligible Employee may elect a lump sum, or annual
installments payable over 5 years. This election shall apply to all Compensation
Deferrals credited on behalf of the Eligible Employee to his Separation
Distribution Account in any

7

--------------------------------------------------------------------------------




Plan Year in which Compensation Deferrals are made under this Plan., subject to
change only in accordance with Section 3.4 below. In the event the amount to be
distributed from a Participant’s Distribution Option Accounts upon a Separation
from Service before eligibility for Retirement does not exceed $100,000 (taking
into account all deferrals made to all of the Eligible Employee’s Distribution
Option Accounts) as determined under Section 6.2, the Participant’s Distribution
Option Accounts shall be paid in a lump sum in accordance with Section 6.2
without regard to the Participant’s actual form of payment election.
3.3 - Investment Elections.
(a)    At the time of making the deferral elections described in Section 3.1 and
the distribution elections described in Section 3.2, the Participant shall
designate, in a manner prescribed by the Committee, which Funds the
Participant’s Accounts will be deemed to be invested in for purposes of
determining the Investment Return to be credited to those Accounts. The Funds
shall be as selected by the Committee from time to time and the Committee may
add, change, or delete Funds at any time. In making the designation pursuant to
this Section 3.3, the Participant may specify that all or any whole percentage
of his Accounts be deemed to be invested in one or more of the Funds. A
Participant may change the designation made under this Section 3.3, in a manner
prescribed by the Committee, on any business day. Such change shall be effective
as soon as administratively feasible after it is received.
(b)    If a Participant fails to elect a type of Fund under this Section 3.3, he
or she shall be deemed to have elected an S & P 500 Index Fund (or, if no such
Fund exists, the Fund designated by the Committee).
(c)    Although the Participant may designate the Funds according to Section
3.3(a) above, the Committee shall select from time to time, in its sole
discretion, for each of the Funds described in Section 3.3(a) above, a
commercially available mutual fund or contract or an investment fund established
with and administered by an investment manager selected by the Committee. The
Investment Return of each such commercially available mutual fund, contract or
investment fund shall be used to determine the amount of earnings to be credited
to Participants’ Accounts under Article IV although nothing set forth in this
Plan shall require an actual investment of monies in any such mutual fund or in
any other Fund designated as a deemed investment vehicle for Compensation
Deferrals.
3.4 – Subsequent Elections.
The Committee may establish rules allowing a Participant to make a subsequent
election to postpone payment of Compensation Deferrals under his In-Service
Distribution Account(s) and/or his Separation Distribution Account, in
accordance with the rules in this Section 3.4; provided that any such subsequent
election shall be made in accordance with the requirements of section 409A of
the Code and the regulations thereunder and that no subsequent election may
result in an impermissible

8

--------------------------------------------------------------------------------




acceleration of payment as described in section 409A of the Code and the
regulations thereunder. The following rules shall apply to subsequent elections
under the Plan:
(a)    With respect to Compensation Deferrals under an In-Service Distribution
Account, a Participant may make a subsequent election to defer the payment to a
later Plan Year or to change the form of payment applicable to such In-Service
Distribution Account; provided that (i) the subsequent election must be made at
least 12 months prior to the January in which the first scheduled payment was to
occur, (ii) the subsequent election may not take effect until at least 12 months
after the date on which the election is made, and (iii) except with respect to
an election related to payment upon an unforeseeable emergency, the first
payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made.
(b)    A Participant may make a subsequent election to change the form or time
at which Compensation Deferrals credited to a Participant’s Separation
Distribution Account will be paid, provided that (i) the subsequent election may
not take effect until at least 12 months after the date on which the election is
made, and (ii) except with respect to an election related to payment upon an
unforeseeable emergency or death, the first payment with respect to which such
election is made must be deferred for a period of five years from the date such
payment would have otherwise have been made. Participants shall be permitted to
make only one subsequent election to change the form or time of payment of their
Separation Distribution Account, excluding any changes made pursuant to Section
3.6.         
3.5 - Cancellation of Elections.
To the extent permitted under Section 409A of the Code and the regulations
issued thereunder, the Committee may permit Participants during all or part of
calendar year 2005 to cancel their deferral elections, in whole or in part, with
respect to any amounts deferred under this Plan on or after January 1, 2005, on
such terms as shall be determined by the Committee. If a deferral election is
cancelled, the full amount of the distribution shall be included in the
Participant’s income in calendar year 2005, or if later, the Participant’s
taxable year in which the amount is earned and vested.
3.6 - New Payment Elections.
To the extent permitted under Section 409A of the Code and the regulations
issued thereunder, the Committee may permit Participants to make new payment
elections on or before December 31, 2006 with respect to the time and/or form of
payment of amounts deferred hereunder on or after January 1, 2005, on such terms
as shall be determined by the Committee, provided that a Participant shall not
be permitted in calendar year 2006 (i) to change payment elections with respect
to amounts that the Participant would otherwise receive in 2006 or (ii) to cause
payments to be made in 2006.



9

--------------------------------------------------------------------------------




ARTICLE IV
DISTRIBUTION OPTION ACCOUNTS
4.1 - Compensation Deferrals.
The Committee shall establish and maintain separate Distribution Option Accounts
with respect to a Participant. A Participant’s Distribution Option Accounts may
consist of a Separation Distribution Account and/or one or more In-Service
Distribution Account(s), as elected by the Participant. Each Participant’s
Distribution Option Accounts shall be further divided into separate subaccounts
(“subaccounts”), each of which corresponds to a Fund elected by the Participant
pursuant to Section 3.3(a). A Participant’s Distribution Option Account shall be
credited as follows:
As soon as practicable after the end of each calendar month, the Committee shall
credit the subaccounts of the Participant’s Distribution Option Account with an
amount equal to the Base Salary and/or Bonus Compensation that would otherwise
have been earned for such calendar month in accordance with the Distribution
Option irrevocably elected by the Participant in the Enrollment Agreement and in
accordance with the Participant’s investment elections under Section 3.3(a). Any
amount once taken into account as Base Salary and/or Bonus Compensation for
purposes of this Plan shall not be taken into account thereafter. The
Participant’s Distribution Option Accounts shall be reduced by the amount of
payments made by the Company to the Participant or the Participant’s Beneficiary
pursuant to this Plan.
4.2 - Company Contribution.
A Participant’s Distribution Option Account shall be further credited with the
Company Contribution for that Participant as follows:
(a)    As soon as practicable after the end of each calendar month, the
Committee shall credit the subaccounts of the Participant’s Distribution Option
Account with an amount equal to the portion of the Company Contribution, if any,
which the Participant elected to be deemed to be invested in a certain type of
Fund. A Participant’s Company Contribution for any payroll period shall be equal
to 50% of the Compensation Deferral by the Participant during such payroll
period in accordance with the Participant’s election under Section 3.1(a),
disregarding any such deferral in excess of 10% of the Participant’s
Compensation for such payroll period. Company Contributions, when credited, are
credited to the Distribution Option Accounts in the same proportion as the Base
Salary and/or Bonus Compensation they match;
(b)    As of the last day of each month, forfeitures that occur under Section
5.2 during such month shall be returned to the Company for its unrestricted use;
and

10

--------------------------------------------------------------------------------




(c)    Notwithstanding Sections 4.2(a) and (b) above, from time-to-time and in
its sole discretion, the Board may provide that additional Company Contributions
be credited to some or all Participants, according to the terms and conditions
determined by the Board.
(d)    Effective as of January 1, 2005, all Unvested Company Contributions under
the Prior Plan shall be credited to this Plan and shall be governed by the terms
and provisions of this Plan in all respects. Whether or not an employee is a
Participant in this Plan, the value of the employee’s Unvested Company
Contributions, as of December 31, 2004, shall be credited to a Separation
Distribution Account under this Plan, effective as of January 1, 2005. If the
employee is not a Participant in this Plan, the employee shall be required to
make the distribution elections required under Sections 3.2(a) and 3.2(c) with
respect to such amount no later than December 31, 2005. If the employee is a
Participant in this Plan, such amount shall automatically become subject to the
Participant’s distribution elections under Sections 3.2 and 3.4 for the
Participant’s Separation Distribution Account.
4.3 - Investment Return.
Each subaccount of a Participant’s Distribution Option Account shall, as of each
business day, be credited with earnings and debited with losses in an amount
equal to that determined by multiplying the balance credited to such subaccount
as of the previous day by the Investment Return for the corresponding Fund
pursuant to Section 3.3(a).


ARTICLE V
VESTING
5.1 - Compensation Deferral.
A Participant’s Compensation Deferral credited to his or her Distribution Option
Account shall be 100% vested at all times.
5.2 - Company Contribution.
(a)    All Company Contributions credited to a Participant’s Distribution Option
Account shall become nonforfeitable in the following increments: (i) 25% upon
the Participant’s completion of two Years of Vesting Service, (ii) an additional
25% (50% total) upon completion of three Years of Vesting Service, (iii) an
additional 25% (75% total) upon completion of four Years of Vesting Service, and
(iv) the Distribution Option Account balance shall be fully nonforfeitable in
its entirety on and after the Participant’s completion of five Years of Vesting
Service.
(b)    Notwithstanding Section 5.2(a) above, a Participant’s Distribution Option
Account balance shall be fully nonforfeitable in its entirety should: (i) the
Participant die while providing service to the Company, (ii) the Participant
become Disabled while providing service to the Company, or (iii) there occur a
Change in Control.

11

--------------------------------------------------------------------------------




(c)    When a Participant incurs a Separation Date, the portion of the Company
Contribution credited to his or her Distribution Option Account which is not
vested shall immediately be forever forfeited to the Company, and the Company
shall have no obligation to the Participant (or Beneficiary) with respect to
such forfeited amount.


ARTICLE VI
DISTRIBUTIONS
6.1 – Form and Timing of Distribution.
(a)    Subject to Section 6.2, in the case of a Participant whose Separation
Date occurs on or after eligibility for Retirement and the vested portion of the
Participant’s Separation Distribution Account exceeds $100,000 (taking into
account all deferrals made to the Participant’s Separation Distribution
Account), the Participant’s Separation Distribution Account shall be distributed
in the form elected by the Participant pursuant to Sections 3.2 and 3.4, as
applicable, and shall be paid, or commence to be paid, as soon as reasonably
practicable following the end of the twelfth full calendar month after the
Participant has a Separation from Service, unless payment is deferred pursuant
to Section 3.4.
(b)    Subject to Section 6.2 and to (i) and (ii) below, in the case of a
Participant who continues to provide service to the Company and the vested
portion of a Participant’s In-Service Distribution Account exceeds $25,000
(applied on an Account by Account basis), the vested portion of the
Participant’s In-Service Distribution Account shall be paid to the Participant
as soon as reasonable practicable following the date elected by the Participant
pursuant to Sections 3.2 and 3.4, as applicable; provided that if the amount to
be distributed does not exceed $25,000, distribution shall be made in a lump sum
in accordance with Section 6.2.
(i)    If the Participant is not fully vested when the In-Service Distribution
Account is to be paid, the non-vested portion at the date of first payment will
automatically be transferred to the Participant’s Separation Distribution
Account.
(ii)    If the Participant incurs a Separation from Service after distribution
has commenced in accordance with this Section 6.1(b) but prior to the date on
which the Participant’s In-Service Distribution Account(s) is fully distributed,
distribution of the remaining amounts shall be governed by the Participant’s
distribution elections under Section 3.2(a) or 3.2(c), as applicable, and shall
be distributed in accordance with Section 6.1(a) or 6.1(c), as applicable.
(c)    In the case of a Participant whose Separation Date occurs prior to the
earliest date on which the Participant is eligible for Retirement, other than by
reason of death, and the vested portion of the Participant’s Distribution Option
Accounts exceeds $100,000 (taking into account all deferrals made to the
Participant’s Distribution Option Accounts), the vested portion of a
Participant’s Distribution Option Accounts shall be distributed in the form
elected by the Participant pursuant to Sections 3.2 and 3.4, as applicable, and
shall be paid or commence to be paid as soon as reasonably practicable following
the end of the

12

--------------------------------------------------------------------------------




twelfth full calendar month after the Participant has a Separation from Service,
unless payment is deferred pursuant to Section 3.4. The unvested portion of any
Distribution Option Account shall be forfeited in accordance with Section 5.2.
6.2 – Small Benefit Cashout.
(a)    Notwithstanding any provision of the Plan or election by a Participant to
the contrary, in the event the value of the vested portion of a Participant’s
Separation Distribution Account does not exceed $100,000 (taking into account
all deferrals made to the Eligible Employee’s Separation Distribution Account)
as of the date the Participant’s Account becomes distributable, then the vested
portion of the Participant’s Account shall be paid in a lump sum as soon as
reasonably practicable following the date the Participant’s Account becomes
distributable. For purposes of the foregoing, the Participant’s Account shall be
valued as of the last business day of the month following the month in which the
Participant’s Separation Date occurs. If the value at such time does not exceed
$100,000, the Participant’s Account shall be distributed in a lump sum as soon
as reasonably practicable thereafter.     (b)    Notwithstanding any provision
of the Plan or election by a Participant to the contrary, in the event the value
of the vested portion of a Participant’s In-Service Distribution Account does
not exceed $25,000 (applied on an Account by Account basis) as of the date the
Participant’s Account becomes distributable, then the vested portion of the
Participant’s Account shall be paid in a lump sum as soon as reasonably
practicable following the date the Participant’s Account becomes distributable.
6.3 – Payout.
(a)    Any lump sum benefit payable under this Article VI shall be paid in
January of the Plan Year elected by the Participant pursuant to Sections 3.2(b)
and 3.4as applicable, or otherwise at the time specified for payment under
Sections 6.1(a) or 6.1(c), as applicable, in an amount equal to the vested value
of the portion of such Distribution Option Account being distributed as of the
business day the Funds are deemed to be liquidated to make the payment.
(b)    Installment payments, if any, payable under this Article VI shall
commence in January of the Plan Year elected by the Participant pursuant to
Sections 3.2(b) and 3.4, as applicable, or otherwise at the time specified for
payment under Sections 6.1(a) or 6.1(c), as applicable, in an amount equal to
(i) the vested value of such portion of such Distribution Option Account being
distributed as of the business day the Funds are deemed to be liquidated to make
the payment, divided by (ii) the number of installment payments elected by the
Participant in the applicable Enrollment Agreement with respect to an In-Service
Distribution Account or in the distribution election form filed pursuant to
Section 3.2 or 4.2(d) with respect to the Separation Distribution Account. The
remaining installments shall be paid in an amount equal to (i) the vested value
of such portion of the Distribution Option Account being distributed as of the
business day the Funds are deemed to be liquidated to make the payment divided
by (ii) the number of installments remaining.

13

--------------------------------------------------------------------------------




6.4 – Distributions to Key Employees.
Notwithstanding any provision of the Plan to the contrary, distributions under
Sections 6.1(a) and 6.1(c) to Participants who are Key Employees shall be
postponed to a date that is not less than 6 months following the Participant’s
Separation Date.
6.5 – Financial Hardship of Participant.
(a)    At any time prior to commencement of payment pursuant to this Article VI,
a Participant may request payment to him or her of all or a portion of the
amounts that the Participant has deferred under the Plan. The decision to
approve or deny such a request shall be in the absolute discretion of the
Committee. However, such a request shall be approved only upon a finding that
the Participant has suffered a severe financial hardship which has resulted from
an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in section 152(a) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control, and then only in an amount necessary to eliminate such
hardship plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). In the event such a
request is approved, payment of all or a portion of the amounts previously
deferred by the Participant, with credited interest, to the extent approved by
the Committee, shall be made as soon as practicable to the Participant. Amounts
otherwise payable to a Participant hereunder shall be adjusted (as determined by
the Committee in its absolute discretion) to take into account such financial
hardship payment. The Committee shall administer hardship distribution requests
consistently with section 409A of the Code and the regulations thereunder.
(b)    If a Participant elects to take a hardship distribution prior to June 30
of any Plan Year, the Participant’s deferral election shall be cancelled for the
Plan Year in which the distribution occurs with respect to all salary and
bonuses not yet earned. If a Participant elects to take a hardship distribution
on or after June 30 of any Plan Year, the Participant’s deferral election shall
be cancelled for the Plan Year in which the hardship distribution occurs with
respect to all salary and bonuses not yet earned, and the Participant shall be
suspended from participation in the Plan for the following Plan Year.
6.6 – Permissible Distribution Event.
Notwithstanding any provision of the Plan to the contrary, no distributions
shall be made except upon a specified date or event as permitted pursuant to
section 409A of the Code and the regulations thereunder.

14

--------------------------------------------------------------------------------




6.7 - Payment by Trust.
The Company may cause the payment of benefits under this Plan to be made in
whole or in part by the trustee of a trust designated by the Committee (the
“Trust”). The Committee may direct the Trustee to pay the Participant’s or
Beneficiary’s benefit at the time and in the amount described herein. In the
event the amounts allocated to the Participant under the Trust are not
sufficient to provide the full amount of benefit payable to the Participant, the
Company shall pay the remainder of such benefit.
6.8 - Inability to Locate Participant.
In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the date the Participant was to commence receiving
payment, the entire amount allocated to the Participant’s Deferral Account and
Company Contribution Account shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings from the date payment was to commence
pursuant to the Participant’s elections under Sections 3.2 and 3.4, as
applicable.


ARTICLE VII
CHANGE IN CONTROL
In the event of a Change in Control, any Participant shall receive a
distribution of 100% of the value of the Participant’s Distribution Option
Accounts at the time of the distribution. Such distribution shall be made in a
lump sum within 30 days following the date the Change in Control is consummated,
in an amount equal to the value of such Distribution Option Accounts as of the
business day the Funds are deemed to be liquidated to make the payment.


ARTICLE VIII
DEATH BENEFITS
Upon the death of a Participant before his or her Distribution Option Account(s)
has been paid in full (either in a lump sum or installment payments), his or her
Beneficiary shall receive the balance of the Participant’s vested Account as of
the date of death, as adjusted by subsequent gains or losses prior to
distribution, in the form of a lump sum payment as soon as reasonably
practicable following the date of the Participant’s death.



15

--------------------------------------------------------------------------------




ARTICLE IX
CLAIMS PROCEDURES
9.1 – Claims.
A Participant or, following the Participant’s death, a Beneficiary (collectively
referred to in this section as “Claimant”) may submit a claim for benefits under
the Plan. Any claim for benefits under this Plan shall be made in writing to the
Committee. If such claim for benefits is wholly or partially denied, the
Committee shall, within 90 days after receipt of the claim, notify the Claimant
of the denial of the claim unless special circumstances require an extension of
time for processing the claim, which extension shall not exceed 180 days from
receipt of the claim. If such extension is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period and shall indicate the special circumstances requiring an
extension of time and the date by which the Committee expects to render a final
decision. A notice of denial shall be in writing, shall be written in a manner
calculated to be understood by the Claimant, and shall contain the specific
reason or reasons for denial of the claim, a specific reference to the pertinent
Plan provisions upon which the denial is based, a description of the additional
material or information (if any) necessary to perfect the claim, together with
an explanation of why such material or information is necessary, and an
explanation of the claims review procedure set forth below, including a
statement of the Claimant’s right to bring a civil action under section 502(a)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
following an adverse benefit determination on review.
9.2 – Appeal.
Within 60 days after the receipt by a Claimant of a written notice of denial of
a claim, the Claimant may file a written request with the Committee that it
conduct a full and fair review of the denial of the claim for benefits. The
Claimant, or duly authorized representative, shall receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits. The Claimant,
or duly authorized representative may also submit written comments, documents,
records and other information relating to the claim for benefits, and the review
will take into account such items whether or not they were considered in the
initial benefit determination.
The Committee shall deliver to the Claimant, or authorized representative, a
written decision on the claim within 60 days after the receipt of the request
for review, except that if there are special circumstances that require an
extension of time, the 60-day period may be extended to 120 days. If such
extension is required, written notice shall be furnished to the Claimant, or
authorized representative, prior to the termination of the initial 60-day period
and shall indicate the special circumstances requiring an extension of time and
the date by which the final decision will be rendered. The decision shall be
written in a manner calculated to be understood by the Claimant, include the
specific reason or reasons for the decision, include a statement

16

--------------------------------------------------------------------------------




that the Claimant is entitled to receive upon request and free of charge, access
to and copies of all documents and other information relevant to the claim,
contain a specific reference to the pertinent Plan provisions upon which the
decision is based, and include a statement describing any voluntary appeal
procedures offered by the Plan and a statement of the Claimant’s right to bring
an action under section 502(a) of ERISA.
9.3 – Authority.
The Committee, in determining claims for benefits, shall have the complete
discretion to review and determine related factual questions, to construe the
terms of the Plan, and to bind the Company with respect to the Plan.


ARTICLE X
ADMINISTRATION
10.1 - Committee.
A committee shall be appointed by, and serve at the pleasure of, the Board. The
number of members comprising the Committee shall be determined by the Board
which may from time to time vary the number of members. A member of the
Committee may resign by delivering a written notice of resignation to the Board.
The Board may remove any member by delivering a certified copy of its resolution
of removal to such member. Vacancies in the membership of the Committee shall be
filled promptly by the Board.
10.2 - Committee Action.
The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Chairman or any other member or members of the
Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.
10.3 - Powers and Duties of the Committee.
(a)    The Committee, on behalf of the Participants and their Beneficiaries,
shall enforce the Plan in accordance with its terms, shall be charged with the
general administration of the Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
(i)
To select the mutual funds, contracts or investment funds to be the Funds in
accordance with Section 3.3(b) hereof;

(ii)
To construe and interpret the terms and provisions of this Plan and to make
factual determinations;


17

--------------------------------------------------------------------------------




(iii)
To compute and certify to the amount and kinds of benefits payable to
Participants and their Beneficiaries;

(iv)
To maintain all records that may be necessary for the administration of the
Plan;

(v)
To provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;    

(vi)
To make and publish such rules for the regulation of the Plan and procedures for
the administration of the Plan as are not inconsistent with the terms hereof;
and

(vii)
To appoint a plan administrator or any other agent, and to delegate to them such
powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe.

(viii)
On behalf of the Company, to select those Highly Compensated Employees who shall
be Eligible Employees.

10.4 -     Construction and Interpretation.
(a)    The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to, the Company and
any Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.
(b)     Nothing contained in the Plan shall be construed to prevent the Company
from taking any action which is deemed by it to be appropriate or in its best
interest. No Participant, Beneficiary, or other person shall have any claim
against the Company as a result of such action. Any decisions, actions or
interpretations to be made under the Plan by the Company or the Board, or the
Committee acting on behalf of the Company, shall be made in its respective sole
discretion, not as a fiduciary, need not be uniformly applied to similarly
situated individuals and shall be final, binding and conclusive on all persons
interested in the Plan.
10.5 - Information.
To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death, Disability, or other cause of
termination, and such other pertinent facts as the Committee may require.

18

--------------------------------------------------------------------------------




10.6 - Compensation, Expenses and Indemnity.
(a)    The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
(b)    To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board and
any delegate of the Committee who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.
10.7 - Quarterly Statements.
Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts on a quarterly basis as of
each March 31, June 30, September 30 and December 31.


ARTICLE XI
MISCELLANEOUS
11.1 - Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held under any trust,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan. Any and all of the Company’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors.
11.2 - Restriction Against Assignment.
The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If

19

--------------------------------------------------------------------------------




any Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such mariner as the Committee shall direct.
11.3 - Withholding.
There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.
11.4 - Amendment, Modification, Suspension or Termination.
It is the intention of the Company to continue the Plan and to distribute
benefits to Participants in accordance with Article 6 in the absence of the
development of circumstances concerning construction or operation of the Plan
which are materially adverse to the Company or the Participants. However, the
Committee or the Board may at any time, or from time to time, in its sole
discretion amend or terminate the Plan in any manner that the Committee or Board
deems appropriate, including amending or terminating outstanding deferral
elections, if necessary or appropriate to comply with changes to applicable law,
without the consent of any Participant. In the event the Committee or the Board
acts to terminate the Plan, distribution to Participant shall be made in
accordance with Article 6, unless an alternative method of distribution is
permitted under applicable law.
11.5 - Governing Law.
This Plan shall be construed, governed and administered in accordance with the
laws of the State of California.
11.6 - Receipt or Release.
Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, the Company and the Trustee. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.
11.7 - Payments on Behalf of Persons Under Incapacity.
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgement of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgement, to have

20

--------------------------------------------------------------------------------




assumed the care of such person. Any payment made pursuant to such determination
shall constitute a full release and discharge of the Committee and the Company.
11.8 - Headings.
Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer to be effective on this ____ day of December, 2005.
HILTON HOTELS CORPORATION
By:___________________________
Its:___________________________



21

--------------------------------------------------------------------------------




AMENDMENT 2007-1
TO THE
HILTON HOTELS 2005 EXECUTIVE DEFERRED COMPENSATION PLAN


THIS AMENDMENT 2007-1 is made this 26th day of September, 2007, by Hilton Hotels
Corporation, a Delaware corporation (the "Plan Sponsor").


WHEREAS, the Plan Sponsor has established and maintains the Hilton Hotels 2005
Executive Deferred Compensation Plan (the "Plan") for the benefit of its
eligible employees; and


WHEREAS, the Plan Sponsor has reserved the right to amend the Plan pursuant to
Section 11.4 thereof; and


WHEREAS, the Plan Sponsor desires to amend the Plan to make certain changes
necessary to comply with section 409A of the Internal Revenue Code of 1986, as
amended.
NOW, THEREFORE, the Plan is amended as follows, effective as provided herein:


1.     Effective January 1, 2008, Section 1.2 of the Plan is amended to delete
the definition of "Key Employee" and replace it, as follows:


"Key Employee'' shall be defined in accordance with section 416(i) of the Code
without regard to section 416(i)(5) of the Code and shall generally mean (i)
officers of the Company having annual compensation greater than $130,000
(adjusted for inflation and limited to 50 employees), (ii) five percent owners,
and (iii) one percent owners having annual compensation from the employer
greater than $150,000, all as determined by the Committee in a manner consistent
with the regulations issued under section 409A of the Code.


2.     Effective as of the date hereof, Article III of the Plan is amended by
deleting Section 3.6 in its entirety and replacing it, as follows:


3.6 - New Payment Elections.


(a)     2006 Distribution Elections. To the extent permitted under Section 409A
of the Code and the regulations issued thereunder, the Committee may permit
Participants to make new payment elections on or before December 31, 2006 with
respect to the time and/or form of payment of amounts deferred hereunder on or
after January 1, 2005, on such terms as shall be determined by the Committee,
provided that a Participant shall not be permitted in calendar year 2006 (i) to
change payment elections with respect to amounts that the Participant would
otherwise receive in 2006 or (ii) to cause payments to be made in 2006.


(b)     2007 Distribution Elections. To the extent permitted under Section 409A
of the Code and the regulations issued thereunder, the Committee may permit
Participants to make new payment elections on or before December 31, 2007 with
respect to the time and/or form of payment of amounts deferred hereunder on or
after January 1, 2005, on such terms as shall be determined by the Committee,
provided that a Participant shall not be permitted in calendar year 2007 (i) to
change payment elections with respect to amounts that the Participant would
otherwise receive in 2007 or (ii) to cause payments to be made in 2007.


3.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
Section 6.l(a) in its entirety and replacing it, as follows:


(a)     Subject to Section 6.2, in the case of a Participant whose Separation
Date occurs on or after eligibility for Retirement and the vested portion of the
Participant's Separation Distribution Account exceeds $100,000 (taking into
account all deferrals made to the Participant's Separation Distribution
Account), the Participant's Separation Distribution Account shall be distributed
in the form elected by the Participant pursuant to Sections 3.2 and 3.4, as
applicable, and shall be paid, or commence to be paid, within 30 days following
the end of the twelfth full calendar month after the Participant has a
Separation from Service, unless payment is deferred pursuant to Section 3.4.




--------------------------------------------------------------------------------




4.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
the opening paragraph of Section 6.l(b) in its entirety and replacing it, as
follows:


(b)     Subject to Section 6.2 and to (i) and (ii) below, in the .case of a
Participant who continues to provide service to the Company and the vested
portion of a Participant's In-Service Distribution Account exceeds $25,000
(applied on an Account by Account basis), the vested portion of the
Participant's In-Service Distribution Account shall be paid to the Participant
within 30 days following the date elected by the Participant pursuant to
Sections 3.2 and 3.4, as applicable; provided that if the amount to be
distributed does not exceed $25,000, distribution shall be made in a lump sum in
accordance with Section 6.2.


5.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
Section 6.l(b)(ii) in its entirety and replacing it, as follows:


(ii)     If the Participant incurs a Separation from Service after distribution
has commenced in accordance with this Section 6.l(b) but prior to the date on
which the Participant's In-Service Distribution Account(s) is fully distributed,
distribution of the remaining amounts held in the Participant's In­ Service
Distribution Account(s) shall continue to be distributed in accordance with the
Participant's election for such Participant's In-Service Distribution Account.


6.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
Section 6.l(c) in its entirety and replacing it, as follows:


(c)     In the case of a Participant whose Separation Date occurs prior to the
earliest date on which the Participant is eligible for Retirement, other than by
reason of death, and the vested portion of the Participant's Distribution Option
Accounts exceeds $100,000 (taking into account all deferrals made to the
Participant's Distribution Option Accounts), the vested portion of a
Participant's Distribution Option Accounts shall be distributed in the form
elected by the Participant pursuant to Sections 3.2 and 3.4, as applicable, and
shall be paid or commence to be paid within 30 days following the end of the
twelfth full calendar month after the Participant has a Separation from Service,
unless payment is deferred pursuant to Section 3.4. The unvested portion of any
Distribution Option Account shall be forfeited in accordance with Section 5.2.


7.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
Section 6.4 in its entirety and replacing it, as follows:     


6.4- Distributions to Key Employees.


Notwithstanding any provision of the Plan to the contrary, to the extent
required by law, distributions under Sections 6.1(a) and 6.1(c) to Participants
who are Key Employees shall be postponed to a date that is not less than 6
months following the Participant's Separation Date in accordance with section
409A of the Code, if applicable.


8.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
Section 6.5(a) in its entirety and replacing it, as follows:


(a)     At any time prior to commencement of payment pursuant to this Article
VI, a Participant may request payment to him or her of all or a portion of the
amounts that the Participant has deferred under the Plan. The decision to
approve or deny such a request shall be in the absolute discretion of the
Committee. However, such a request shall be approved only upon a finding that
the Participant has suffered a severe financial hardship which has resulted from
an illness or accident of the Participant, the Participant's spouse, or a
dependent (as defined in section 152(a) of the Code without regard to section
152(b)(l), (b)(2) and (d)(l)(B)) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant's control,
and then only in an amount necessary to eliminate such hardship plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or by liquidation of
the Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). In the event such a request is
approved, payment of all or a portion of the amounts previously deferred by the
Participant, with credited interest, to the extent approved by the Committee,
shall be made as soon as practicable to the Participant. Amounts otherwise
payable to a Participant hereunder shall be adjusted (as determined by the
Committee in its absolute discretion) to take into account such financial
hardship payment. The Committee shall administer hardship distribution requests
consistently with section 409A of the Code and the regulations thereunder.


--------------------------------------------------------------------------------






9.     Effective January 1, 2008, Article VI of the Plan is amended by deleting
Section 6.5(b) in its entirety and replacing it, as follows:


(b)     If a Participant elects to take a hardship distribution prior to June 30
of any Plan Year, the Participant's deferral election shall be canceled for the
Plan Year in which the distribution occurs with respect to all salary and
bonuses not yet earned. If a Participant elects to take a hardship distribution
on or after June 30 of any Plan Year, the Participant's deferral election shall
be canceled for the Plan Year in which the hardship distribution occurs with
respect to all salary and bonuses not yet earned, and the Participant shall be
suspended from participation in the Plan for the following Plan Year. If the
Participant wishes to commence making a Compensation Deferral after the period
during which the Participant’s deferral election is canceled pursuant to this
Section 6.5(b), the Participant may make a new deferral election in accordance
with the requirements of Section 3.1.
10.    In all respects not amended, the Plan is hereby ratified and affirmed.


IN WITNESS WHEREOF, the Plan Sponsor has caused this Amendment 2007-1 to be
executed on the day and year first above written.


HILTON HOTELS CORPORATION




By: __________________________




--------------------------------------------------------------------------------




AMENDMENT 2008-1
TO THE
HILTON HOTELS 2005 EXECUTIVE DEFERRED COMPENSATION PLAN


THIS AMENDMENT 2008-1 is made effective January 1, 2009, by Hilton Hotels
Corporation, a Delaware corporation (the ''Plan Sponsor").


WHEREAS, the Plan Sponsor has established and maintains the Hilton Hotels 2005
Executive Deferred Compensation Plan (the "Plan") for the benefit of its
eligible employees; and
WHEREAS, the Plan Sponsor has reserved the right to amend the Plan pursuant to
Section 11.4 thereof.
NOW, THEREFORE, the Plan is amended as follows, effective as provided herein:
(1)     Effective January 1, 2009, Section 4.2(a) of the Plan is amended to
change the Company contribution as follows:


As soon as practicable after the end of each calendar month, the Committee shall
credit the subaccounts of the Participant's Distribution Option account with an
amount equal to the portion of the Company Contribution, if any, which the
Participant elected to be deemed to be invested in a certain type of fund. A
Participant's Company Contribution for any payroll period shall be equal to 50%
of the Compensation Deferral by the Participant during such payroll period in
accordance with the Participant's election under Section 3.1(a), disregarding
any such deferral in excess of 6% of the Participant's Compensation for such
payroll period. Company Contributions, when credited, are credited to the
Distribution option Accounts in the same proportion as the Base Salary and/or
Bonus Compensation they match. Effective January 1, 2009, the Company
Contribution shall be suspended in its entirety (i.e., no future Company
Contributions shall be credited);
(2)     Effective January 1, 2009, Section 3.l(c) of the Plan is amended as
follows:


(c)     Any Compensation Deferral made under Section 3.l(a) above shall remain
in effect and be irrevocable, notwithstanding any change in a Participant's
Compensation, for the entire Plan Year for which it is effective and for all
subsequent Plan Years unless the Participants files a new Enrollment Agreement
changing his or her Compensation Deferral election for a subsequent Plan Year is
accordance with Section 3.1(a) above. A new Compensation Deferral must be made
for each Plan Year during which a Participant wishes to defer Compensation. If a
Participant elects to allocate all or a portion of his Compensation Deferrals to
an In-Service Distribution Account, that election will remain effective only for
the Plan Year to which the Enrollment Agreement relates. If the Participant does
not elect an in-service distribution date for deferrals to the In-Service
Distribution Account in a subsequent Plan Year, such deferrals shall
automatically be allocated to the Participant's Separation Distribution Account.
Compensation Deferral elections shall be made on an Enrollment Agreement filed
with the Committee by December 31 of a Plan Year (or such earlier date as may be
designated by the Committee) to make a Compensation Deferral for Compensation to
be earned on or after January 1 of the immediately following Plan Year.
(3)     Effective January 1, 2009, Section 3.l(d) of the Plan is amended as
follows:


(d)     The Committee may, in its discretion, permit Employees who first become
Eligible Employees after the beginning of a Plan Year, including Employees who
become Eligible Employees because they are promoted or hired by the Company on
or after January 1 of a Plan Year to a position of Vice President or as a hotel
manager designated by the Committee as an Eligible Employee, to enroll in the
Plan for that Plan Year by filing a completed and fully executed Enrollment
Agreement as soon as practicable following the date the Employee becomes an
Eligible Employee is notified that of his eligibility but, in any event, within
30 days after such date. Notwithstanding the foregoing, however, any Enrollment
Agreement executed by an Eligible Employee, pursuant to this Section, to make a
Compensation Deferral shall apply only to Compensation earned by the Eligible
Employee after the date on which such Enrollment Agreement is filed.
    
IN WITNESS WHEREOF, the Plan Sponsor has caused this Amendment 2008-1 to be
executed on the day and year first above written.




--------------------------------------------------------------------------------






HILTON HOTELS CORPORATION






By: ___________________________________
Its Executive Vice President, Human Resources
